Case 9:18-cv-80176-BB Document 517 Entered on FLSD Docket 05/21/2020 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative               CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC,

             Plaintiffs,

   v.

   CRAIG WRIGHT,

             Defendant.


                    PLAINTIFFS’ PARTIALLY OPPOSED
            OMNIBUS MOTION FOR LEAVE TO EXCEED PAGE LIMITS

            Pursuant to this Court’s Orders, Plaintiffs have the following filings due tomorrow: (1)

  Response to Defendant’s Motion for Summary Judgment; (2) Response to Defendant’s Statement

  of Material Facts in Support of Motion for Summary Judgment; (3) Response to Defendant’s

  Motion to Exclude the Opinion Testimony of Plaintiffs’ Expert Witnesses; and (4) Response to

  Defendant’s Motion in Limine.

            For the reasons that follow, Plaintiffs request an enlargement of the page limit for each

  filing:

            A. Response Motion for Summary Judgment

            Wright filed a 30-page Motion for Summary Judgment. In it, he raises 6 different

  arguments for why Plaintiffs’ claims should be dismissed in their entirety. Many of those

  arguments have several subparts, some of which Wright claims summary judgment alone. For

  example, in the partnership section, Defendant argues that (i) there is “zero evidence” of


                                                    1
Case 9:18-cv-80176-BB Document 517 Entered on FLSD Docket 05/21/2020 Page 2 of 4



  partnership, (ii) if there was a partnership its terms are too vague to enforce, (iii) the evidence on

  each of four elements of a partnership is lacking, and (iv) the partnership (which Defendant denies

  existed) is barred by the statute of frauds. Needless to say, given the voluminous evidence Plaintiffs

  must bring to the Court’s attention to refute these arguments, it is going to take far more pages

  than the rules allow. To illustrate, it takes one line for Defendant to say there is “zero evidence”

  of a partnership, it takes 10-15 pages to reveal the extraordinary falsity of that assertion.

         In sum, Plaintiffs request 45 additional pages (65 total) to fully and adequately respond to

  Defendant’s Motion for Summary Judgment.

         B. Response to Defendant’s Statement of Material Facts

         The Local Rules allows Plaintiffs 10 pages to respond to the Defendant’s Statement of

  Material Facts, and 5 additional pages to add facts in support of Plaintiffs’ response to the Motion

  for Summary Judgment. Plaintiffs note that this Court’s Scheduling Order requires Plaintiffs’ set

  forth each of Defendant’s factual statements in our response. Those facts alone constitute 8 pages.

         Plaintiffs need extra pages both to respond to Defendant’s statement of facts, and to bring

  additional facts to the Court’s attention. Candidly, Defendant’s Motion omits most of the factual

  record relevant to its motion. For example, as it relates to the partnership claim, Defendant sets

  forth a paltry recitation of the facts. Notably absent are the numerous statements by, and

  communications from, Wright that directly contradict Defendant’s “zero evidence” of partnership

  argument. Similarly, Defendant leaves out numerous key facts related to their renewed attack on

  the Court’s subject matter jurisdiction.

         In light of the above, Plaintiffs request a total of 35 pages for their Response to Defendant’s

  Statement of Material Facts.


                                                    2
Case 9:18-cv-80176-BB Document 517 Entered on FLSD Docket 05/21/2020 Page 3 of 4



         C. Response to Defendant’s Motion to Strike the Opinion Testimony of Plaintiff’s
            Experts
         Defendant has moved to strike the opinions of each of Plaintiff’s five experts. His Motion

  asks that these experts either be stricken in full, or in such a substantial manner that their opinions

  may not be useable at trial. These arguments attack the experts’ qualifications, methodologies and

  the substance of their opinions. Wright’s Motion is 30 pages.

         To adequately respond, Plaintiffs will need to more fully explain who each expert is, what

  they were asked to do in the case, what their methodology is, and how their opinions are relevant

  to the case. To put it mildly, Wright has been less then accurate on each of these factors in his

  Motion.

         Accordingly, Plaintiffs request an additional 20 pages (40 total) to respond to Defendant’s

  Motion to Strike the Opinion Testimony of Plaintiff’s Experts.

         D. Response to Defendant’s Motion in Limine

         Unlike the three responses above, Plaintiffs believe they can keep their response within the

  20-page limit. However, in an abundance of caution, Plaintiffs request an additional 5 pages (25

  total) to respond to Defendant’s Motion in Limine.


                               S.D. FLA. L.R. 7.1 CERTIFICATION

         In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiffs conferred with

  Defendant’s counsel who does not oppose the relief requested herein other than the request

  regarding Plaintiffs’ Response to Defendant’s Motion for Summary Judgment, which they do

  oppose.




                                                    3
Case 9:18-cv-80176-BB Document 517 Entered on FLSD Docket 05/21/2020 Page 4 of 4



   Dated: May 21, 2020                                 Respectfully submitted,

                                                       /s/ Andrew S. Brenner
                                                       Andrew S. Brenner, Esq.
                                                       Florida Bar No. 978663
                                                       BOIES SCHILLER FLEXNER LLP
                                                       100 SE 2nd Street, Suite 2800
                                                       Miami, Florida 33131
                                                       abrenner@bsfllp.com

                                                       Velvel (Devin) Freedman, Esq.
                                                       Florida Bar No. 99762
                                                       ROCHE CYRULNIK FREEDMAN LLP
                                                       200 S. Biscayne Blvd, Suite 5500
                                                       Miami, Florida 33131
                                                       Telephone: (305) 357-3861
                                                       vel@rcfllp.com
                                                       nbermond@rcfllp.com

                                                       Kyle W. Roche, Esq.
                                                       Joseph M. Delich, Esq.
                                                       Admitted Pro Hac Vice
                                                       ROCHE CYRULNIK FREEDMAN LLP
                                                       99 Park Avenue, Suite 1910
                                                       New York City, NY 10016
                                                       kyle@rcfllp.com
                                                       jdelich@rcfllp.com

                                                       Counsel to Plaintiff Ira Kleiman as Personal
                                                       Representative of the Estate of David Kleiman
                                                       and W&K Info Defense Research, LLC


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 21, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record via transmission of Notices of Electronic Filing

  generated by CM/ECF.

                                                       s/ Andrew S. Brenner
                                                       ANDREW S. BRENNER



                                                   4
